Exhibit 10-c


AT&T INC.
 
HUMAN RESOURCES COMMITTEE
 
PROPOSED RESOLUTION, September 28, 2017
 


Whereas, AT&T Inc. ("AT&T Inc." or the "Company") has embarked on an operational
reorganization that will allow it to compete more effectively across a broad
range of communications and entertainment businesses; and
Whereas, it is critical to the Company that John Stephens, Senior Executive Vice
President and Chief Financial Officer, AT&T Inc., be retained through December
30, 2020;
Now, therefore, be it:
RESOLVED, that the provisions of the 2011 Incentive Plan, the 2016 Incentive
Plan and of any successor plan relating to the automatic proration of
performance shares upon Termination of Employment, as that term is defined in
the 2016 Incentive Plan, shall not apply under the following circumstances:
1.
The proration shall not apply to the performance shares granted after the date
of this resolution to Mr. Stephens if he remains employed through December 30,
2020;



2.
In addition, the existing and future performance shares granted to Mr. Stephens
shall not be prorated:




(a)
if Mr. Stephens reports to an officer or employee of the Company or any of its
affiliates other than the Chief Executive Officer of AT&T Inc.; or




(b)
if the Company creates a higher-level position (e.g., Vice Chairman or Chief
Operating Officer of AT&T Inc.) and Mr. Stephens is not placed in that role or
an equivalent role; and

RESOLVED FURTHER, that the proper officers of AT&T Inc. are authorized to do or
cause to be done any and all such acts and things, and to execute and deliver
any and all documents and papers that they may deem necessary, proper or
advisable to carry out the foregoing resolutions.

